PER CURIAM.
Myra S. Vaivada seeks review of the non-summary denial of her post-conviction motion filed pursuant to Florida Rule of Criminal Procedure 3.850, wherein she raises a claim of ineffective assistance of counsel for defense counsel’s failure to investigate and pursue the defense of invol*198untary intoxication. After consideration of the record and briefs, we must affirm as each of the trial court’s findings are supported by competent, substantial evidence. See Kornegay v. State, 826 So.2d 1081 (Fla. 1st DCA 2002) (holding when reviewing the non-summary denial of a rule 3.850 motion, the appellate court must give deference to the trial court’s finding of facts that are supported by competent, substantial evidence and review the findings of law de novo). We decline to address the issue of whether the defense of involuntary intoxication exists under Florida law, see Mora v. State, 814 So.2d 322, 330 (Fla.2002); Carter v. State, 710 So.2d 110, 111 (Fla. 4th DCA 1998), because the issue was not addressed below. See Fleming v. Peoples First Financial Savings and Loan Ass’n, 667 So.2d 273, 274 (Fla. 1st DCA 1995).
AFFIRMED.
KAHN, BENTON AND VAN NORTWICK, JJ., concur.